OPINION
JAMES, Justice.
Relator Steve S. Alexander seeks leave to file a petition for writ of mandamus against Respondent Carl C. Anderson, Judge of the 54th Judicial District Court. The relief sought by such petition is to vacate and set aside a permanent injunction issued by Respondent dated June 20, 1969, in cause number 39,918, styled, “L. C. Alexander, et ux vs. Stephens (Steve) Alexander”. By said injunction the Relator is in effect enjoined from going about and entering certain premises occupied by L. C. Alexander and wife, from inflicting any damage upon said premises and from perpetrating any verbal abuse or physical harm toward or upon L. C. Alexander and wife, from carrying on any conversation with said plaintiffs in the injunction cause, and particularly from cursing and abusing them.
Relator asserts that the injunction is illegal on several grounds not necessary to enumerate here.
The jurisdiction of a Court of Civil Appeals to issue a writ of mandamus is gov*520erned by Article 1824, Vernon’s Annotated Texas Civil Statutes which provides:
“Said Courts [meaning Courts of Civil Appeals] or any Judge thereof, in vacation, may issue the writ of Mandamus to compel a Judge of the District or County Court to proceed to trial and judgment in a cause, returnable as the nature of the case may require.”
The relief sought by Relator in the case at bar is not included by the provisions of Article 1824, and therefore we are without jurisdiction to entertain Relator’s petition. Leave to file Relator’s petition is accordingly denied. See Texas Practice: Injunctions and other Extraordinary Proceedings, by Lowe and Archer, paragraph 478 at page 459 and the cases cited thereunder.